DETAILED ACTION
Claims 1-15 are pending.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 4-5 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
These claims recite the limitations ' a difference between an expected grain bill and an inferred grain bill’ and ‘said adjustment being calculated from said performance model to achieve a desired extraction based on said inferred grain bill’ that is not described in the specification.
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 4-5 and 10-12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regard to claim 4, claim 1 states ‘a difference between said first measured parameter and said expected value’ and claim 2 states ‘said first measured parameter being amount of heat added during a first brewing step’, therefore the difference is between an amount of heat added and an expected value.  However, claim 4, which depends on claims 1-3, states ‘said difference representing a difference between an expected grain bill and an inferred grain bill’ which is wholly inconsistent with the difference being between an amount of heat added and an expected value.  The meaning of claim 4 is therefore indefinite.
With regard to claim 10, this claim recites ‘said brewing sessions’ for which there is no antecedent basis.
The respective dependent claims are also rejected under 35 U.S.C. § 112 as they inherit all of the characteristics of the claim from which they depend and none of the dependent claims provide a cure for the indefiniteness of the parent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 6-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bluck et al. U.S. Patent Publication No. 20120310413 (hereinafter Bluck) in view of Hickey U.S. Patent No. 4494451 (hereinafter Hickey) and further in view of the English translation of Stippler et al. German Patent Document No. DE 196 19 289, published 12/4/1997 (hereinafter Stippler).
Regarding claim 1, Bluck teaches a system comprising: 
a computer controlled brewing system [0031-0032 — The resulting "brewing program" or "brewing recipe" may be used to control the final content of the brewed composition; 057-0063, Fig. 6 —a control system may adjust an operating parameter of the fermentation process… computer system 680 includes a processor 682] comprising: 
a hardware platform comprising a computer processor [0057-0063, Fig. 6 —a control system may adjust an operating parameter of the fermentation process… computer system 680 includes a processor 682]; 
a control system executing on said hardware platform [057-0063, Fig. 6 —a control system may adjust an operating parameter of the fermentation process… computer system 680 includes a processor 682] and configured to: 
receive a performance model of said a computer controlled brewing system [0034-0039 — a first principles model may be used to simulate the fermentation process to allow for a prediction of the final brewed composition]; 
receiving a recipe, said recipe comprising a series of brewing steps, each of said brewing steps comprising a time parameter and a temperature parameter [031-0032, Fig. 2 — common parameters used to control the fermentation process include the dissolved oxygen content in the initial wort fed to the fermentation vessel, and the fermentation time, temperature, and pressure … The resulting "brewing program" or "brewing recipe" may be used to control the final content of the brewed composition], 
at least one of said brewing steps being part of a mashing schedule, said recipe comprising a desired gravity [0026 — a mashing process in step 206. Mashing may involve the mixing of the grist with water, to obtain a mixture referred to as a "mash." In order to activate the enzymes within the malt and/or any added enzymes, the mash may be heated. Mashing may be carried out at temperatures ranging from about 45.degree. C. to about 75.degree. C.; 031-0032, Fig. 2 — common parameters used to control the fermentation process include the dissolved oxygen content in the initial wort fed to the fermentation vessel, and the fermentation time, temperature, and pressure; 0044 — the model may use regressed constants to predict the concentration of one or more of the sugars, biomass, ethanol, glycerol, and diacetyl, and/or the value of various parameters such as the color and the pH, at a desired point during the fermentation process. The predicted values may be used to calculate or derive additional parameters including the density (e.g., the specific gravity); 0048 —  For a brewing process, the specifications may comprise concentrations of the various substrates (e.g., the sugars such as dextrin, maltotriose, maltose, glucose, fructose, or sucrose, proteins, inorganic compounds, etc.) and products (e.g., alcohol), the amount of biomass produced (e.g., the amount of yeast), values of various parameters of the fermentation composition (e.g., the density, the color, the pH, the real extract value, the apparent extract value, the real degree of fermentation value)]; 
receive a first measured parameter during a brewing session, said first measured parameter being measured at a first point during said brewing session [0050-0051 — two or more of the sugars forming the substrate may be measured and their concentrations determined at the first time; 0057-0060 — At step 504, the concentration of at least one substrate in a fermentation composition may be determined at a first time. The concentration may be determined using any of the methods and/or techniques described herein… the control system may receive measurements of fermentation process variables via a network providing communications throughout the plant and/or process, for example from sensors coupled to various components in the process plant]; 
determine an expected value for said first measured parameter at said first point of said brewing session [0034 — a first principles model may be used to simulate the fermentation process to allow for a prediction of the final brewed composition; 0057 — At step 506, the concentration of at least one component of the fermentation composition may be predicted at a second time, which is any time after the first time, using the first principles model. At step 508, a control system may adjust an operating parameter of the fermentation process when the predicted concentration varies from a target concentration by more than a predetermined threshold.]; 
determine a difference between said first measured parameter and said expected value [0054-0057 — At step 506, the concentration of at least one component of the fermentation composition may be predicted at a second time, which is any time after the first time, using the first principles model. At step 508, a control system may adjust an operating parameter of the fermentation process when the predicted concentration varies from a target concentration by more than a predetermined threshold]; 
calculate at least one updated brewing step, said at least one updated brewing step being calculated using said difference and said performance model [0054-0057 — At step 506, the concentration of at least one component of the fermentation composition may be predicted at a second time, which is any time after the first time, using the first principles model. At step 508, a control system may adjust an operating parameter of the fermentation process when the predicted concentration varies from a target concentration by more than a predetermined threshold]; and 
causing said computer controlled brewing system to execute said brewing session with said at least one updated brewing step [0054-0061 — At step 506, the concentration of at least one component of the fermentation composition may be predicted at a second time, which is any time after the first time, using the first principles model. At step 508, a control system may adjust an operating parameter of the fermentation process when the predicted concentration varies from a target concentration by more than a predetermined threshold…. A control system may comprise components allowing one or more parameters of the fermentation process to be adjusted based on a desired setpoint. The operating parameter may be any operating parameter that affects the fermentation process… at least portions of the methods disclosed herein may be performed by a computer program executing on a computer system].
But Bluck fails to clearly specify a recirculating infusion mash system having a recirculating boiling flow path; and a plurality of hops addition flow paths. 
However, Hickey teaches a recirculating infusion mash system having a recirculating boiling flow path [col. 4 line 34- col. 5 line 24 — Hot liquor from the vessel 1 is transferred via a valve 31, ports 32 and 20 of the swing bend panel 23, the liquor pump 10, and a valve 42 to a mashing-in arm 43 (mash tun 2) … At the beginning of the sparging process, a valve 47 is also opened which allows wort to flow from the vessel 2 to the underback 15. Wort is transferred from the underback 15 via ports 29, 25, 27 and 26 of the swing bend panel 23, the product pump 9 and the valves 33 and 52 to the vessel 1. The vessel 1 now serves as a brewing kettle or brewing copper…  Wort in the vessel 1 is now boiled for a period of approximately 11/2 hours].
Bluck and Hickey are analogous art.  They relate to beer production systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above computer controlled brewing system, as taught by Bluck, by incorporating the above limitations, as taught by Hickey.
One of ordinary skill in the art would have been motivated to do this modification to minimize floor area and reduce capital cost, as taught by Hickey [col. 1 lines 41-68].
But the combination of Bluck and Hickey fails to clearly a plurality of hops addition flow paths.
However, Stippler teaches a plurality of hops addition flow paths [0017, Figs. 1-2 — The wort is pumped out through a discharge line 3 with the aid of a hop pump 4 and passed through hop vessels 5a, 5b, 5c or 5d. Within these vessels, hops are added to the wort as desired and in quantity. These hop containers 5a to d can be switched into the hop distribution circuit by means of corresponding shut-off valves 6a to d or 7a to d.].
Bluck, Hickey and Stippler are analogous art.  They relate to beer production systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above computer controlled brewing system, as taught by the combination of Bluck and Hickey, by incorporating the above limitations, as taught by Stippler.
One of ordinary skill in the art would have been motivated to do this modification in order to enable the addition of hops as desired and in quantity, as suggested by Stippler [0017] including enabling the addition of different types of hops.
Regarding claim 2, the combination of Bluck, Hickey and Stippler teaches all the limitations of the base claims as outlined above.  
Further, Bluck teaches a first measured parameter being amount of heat added during a first brewing step [031-0032, Fig. 2 — common parameters used to control the fermentation process include the dissolved oxygen content in the initial wort fed to the fermentation vessel, and the fermentation time, temperature, and pressure … The resulting "brewing program" or "brewing recipe" may be used to control the final content of the brewed composition — brewing steps shown in Fig. 2; 0057-0060 — At step 504, the concentration of at least one substrate in a fermentation composition may be determined at a first time. The concentration may be determined using any of the methods and/or techniques described herein… the control system may receive measurements of fermentation process variables via a network providing communications throughout the plant and/or process, for example from sensors coupled to various components in the process plant; 0060 — a process controller may vary the amount of heat or cooling fluid supplied to the fermentation process to control the fermentation temperature].
Regarding claim 3, the combination of Bluck, Hickey and Stippler teaches all the limitations of the base claims as outlined above.  
Further, Bluck teaches a first brewing step being a grain addition step [0025-0026, Fig. 2 — grains may be referred to as malted grains or simply "malt." The malt may be milled to a desired size to allow the components of the malted grains to be better extracted in water during the subsequent processes. The milled malt may be referred to as "grist."…  grist may then pass through a mashing process in step 206.].
Regarding claim 6, the combination of Bluck, Hickey and Stippler teaches all the limitations of the base claims as outlined above.  
Further, Bluck teaches a first measured parameter being a specific gravity measurement [0044 — the model may use regressed constants to predict the concentration of one or more of the sugars, biomass, ethanol, glycerol, and diacetyl, and/or the value of various parameters such as the color and the pH, at a desired point during the fermentation process. The predicted values may be used to calculate or derive additional parameters including the density (e.g., the specific gravity); 0050-0051 — two or more of the sugars forming the substrate may be measured and their concentrations determined at the first time; 0057-0060 — At step 504, the concentration of at least one substrate in a fermentation composition may be determined at a first time. The concentration may be determined using any of the methods and/or techniques described herein… the control system may receive measurements of fermentation process variables via a network providing communications throughout the plant and/or process, for example from sensors coupled to various components in the process plant].
Regarding claim 7, the combination of Bluck, Hickey and Stippler teaches all the limitations of the base claims as outlined above.  
Further, Bluck teaches said first measured parameter being taken before said last step [031-0032, Fig. 2 — common parameters used to control the fermentation process include the dissolved oxygen content in the initial wort fed to the fermentation vessel, and the fermentation time, temperature, and pressure … The resulting "brewing program" or "brewing recipe" may be used to control the final content of the brewed composition (recipe steps); 0050-0051 — two or more of the sugars forming the substrate may be measured and their concentrations determined at the first time; 0057-0060 — At step 504, the concentration of at least one substrate in a fermentation composition may be determined at a first time. The concentration may be determined using any of the methods and/or techniques described herein… the control system may receive measurements of fermentation process variables via a network providing communications throughout the plant and/or process, for example from sensors coupled to various components in the process plant].
Further, Hickey teaches a mashing schedule comprising a first step and a last step [col. 4 lines 39-54 — the hot liquor from the mashing-in arm 43 is mixed with the malt from the malt hopper 30 in the vessel 2. the mixing ratio is 2.5 to 1 of hot liquor to malt and this produces a porridge like consistency of mash in the vessel 2. After mashing in, the mash is allowed to stand for about one hour to achieve starch conversion. During this period of starch conversation, the remaining liquor in the vessel 1 is heated up to approximately 80. degree. C. and is then transferred].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above computer controlled brewing system, as taught by the combination of Bluck, Hickey and Stippler, by incorporating the above limitations, as taught by Hickey.
One of ordinary skill in the art would have been motivated to do this modification in order to appropriately control a mashing process, as suggested by Hickey [col. 4 lines 39-54].
Regarding claim 8, the combination of Bluck, Hickey and Stippler teaches all the limitations of the base claims as outlined above.  
Further, Bluck teaches said at least one updated brewing step being a change to said mash schedule calculated to achieve a desired gravity [0026 — a mashing process in step 206. Mashing may involve the mixing of the grist with water, to obtain a mixture referred to as a "mash." In order to activate the enzymes within the malt and/or any added enzymes, the mash may be heated. Mashing may be carried out at temperatures ranging from about 45. degree. C. to about 75. degree. C.; 031-0032, Fig. 2 — common parameters used to control the fermentation process include the dissolved oxygen content in the initial wort fed to the fermentation vessel, and the fermentation time, temperature, and pressure; 0044 — the model may use regressed constants to predict the concentration of one or more of the sugars, biomass, ethanol, glycerol, and diacetyl, and/or the value of various parameters such as the color and the pH, at a desired point during the fermentation process. The predicted values may be used to calculate or derive additional parameters including the density (e.g., the specific gravity); 0048 —  For a brewing process, the specifications may comprise concentrations of the various substrates (e.g., the sugars such as dextrin, maltotriose, maltose, glucose, fructose, or sucrose, proteins, inorganic compounds, etc.) and products (e.g., alcohol), the amount of biomass produced (e.g., the amount of yeast), values of various parameters of the fermentation composition (e.g., the density, the color, the pH, the real extract value, the apparent extract value, the real degree of fermentation value)].
Regarding claim 9, the combination of Bluck, Hickey and Stippler teaches all the limitations of the base claims as outlined above.  
Further, Bluck teaches said at least one updated brewing step comprising changing a length of time for at least one of said brewing steps [031-0032, Fig. 2 —  common parameters used to control the fermentation process include the dissolved oxygen content in the initial wort fed to the fermentation vessel, and the fermentation time, temperature, and pressure… alcohol content may be affected by the choice of the biologic agent, the brewing recipe, and the length of the fermentation process; 0044 — the model may use regressed constants to predict the concentration of one or more of the sugars, biomass, ethanol, glycerol, and diacetyl, and/or the value of various parameters such as the color and the pH, at a desired point during the fermentation process. The predicted values may be used to calculate or derive additional parameters including the density (e.g., the specific gravity); 0048 —  For a brewing process, the specifications may comprise concentrations of the various substrates (e.g., the sugars such as dextrin, maltotriose, maltose, glucose, fructose, or sucrose, proteins, inorganic compounds, etc.) and products (e.g., alcohol), the amount of biomass produced (e.g., the amount of yeast), values of various parameters of the fermentation composition (e.g., the density, the color, the pH, the real extract value, the apparent extract value, the real degree of fermentation value)].
Regarding claim 10, the combination of Bluck, Hickey and Stippler teaches all the limitations of the base claims as outlined above.  
Further, Bluck teaches said performance model being derived from a plurality of said brewing sessions [0018 — a feedback mechanism may be used to tune the first principles model during use to more accurately predict the results of the fermentation including the final fermentation composition; 0047 — The model then may be tuned by recalculating the constants using a new regression analysis based on the newly obtained data, alone or in combination with previously measured data. The tuning of the model may increase the accuracy of the simulation if any of the constants vary with fermentation time. In an embodiment, the tuning of the parameters may be a periodic process in which the model is tuned followed by predicting new values at a later time. The newly predicted results may be compared to another sample and retuned as necessary; 0053 — At step 310, the first principles model may be tuned based on the second concentration determination. In an embodiment, tuning may comprise regressing at least one parameter of the first principles model].
Regarding claim 11, the combination of Bluck, Hickey and Stippler teaches all the limitations of the base claims as outlined above.  
Further, Bluck teaches said performance model being derived from a plurality of said brewing sessions, each of said plurality of brewing sessions executing a different recipe [0018 — a feedback mechanism may be used to tune the first principles model during use to more accurately predict the results of the fermentation including the final fermentation composition; 0047 —  The model then may be tuned by recalculating the constants using a new regression analysis based on the newly obtained data (tuning implies that the recipe is being adjusted – hence different), alone or in combination with previously measured data. The tuning of the model may increase the accuracy of the simulation if any of the constants vary with fermentation time. In an embodiment, the tuning of the parameters may be a periodic process in which the model is tuned followed by predicting new values at a later time. The newly predicted results may be compared to another sample and retuned as necessary; 0053 — At step 310, the first principles model may be tuned based on the second concentration determination. In an embodiment, tuning may comprise regressing at least one parameter of the first principles model].
Regarding claim 13, the combination of Bluck, Hickey and Stippler teaches all the limitations of the base claims as outlined above.  
Further, Bluck teaches said at least one updated brewing step comprising halting said brewing session based on said difference [031-0032, Fig. 2 — common parameters used to control the fermentation process include the dissolved oxygen content in the initial wort fed to the fermentation vessel, and the fermentation time, temperature, and pressure…  alcohol content may be affected by the choice of the biologic agent, the brewing recipe, and the length of the fermentation process. — Therefore it would, at least, be obvious to halt a brewing session so as to obtain a proper length for the brewing process.; 0054-0057 — At step 506, the concentration of at least one component of the fermentation composition may be predicted at a second time, which is any time after the first time, using the first principles model. At step 508, a control system may adjust an operating parameter of the fermentation process when the predicted concentration varies from a target concentration by more than a predetermined threshold].
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bluck, Hickey and Stippler and further in view of Goldman et al. U.S. Patent No. 6952688 (hereinafter Goldman).
Regarding claim 12, the combination of Bluck, Hickey and Stippler teaches all the limitations of the base claims as outlined above.  
Further, Bluck teaches said performance model being derived from a plurality of said brewing sessions, each of said plurality of brewing sessions executed on a brewing system [0018 — a feedback mechanism may be used to tune the first principles model during use to more accurately predict the results of the fermentation including the final fermentation composition; 0047 —  The model then may be tuned by recalculating the constants using a new regression analysis based on the newly obtained data, alone or in combination with previously measured data. The tuning of the model may increase the accuracy of the simulation if any of the constants vary with fermentation time. In an embodiment, the tuning of the parameters may be a periodic process in which the model is tuned followed by predicting new values at a later time. The newly predicted results may be compared to another sample and retuned as necessary; 0053 — At step 310, the first principles model may be tuned based on the second concentration determination. In an embodiment, tuning may comprise regressing at least one parameter of the first principles model].
But the combination of Bluck, Hickey and Stippler fails to clearly specify a plurality of sessions executed on a different system.
However, Goldman teaches a plurality of sessions executed on a different system [col. 28 lines 53-63 — correlated empirical data-sets may be derived from sensors of layer 1, conveyed via a communications conduit facility of layer 2, and stored in a memory media of layer 3. More specifically, correlated empirical data-sets generally include raw input, process, or output data from a specific machine or a specific organism, or from a plurality of specific machines; col. 36 lines 50-65 —  FIG. 4 relates to the protocol-suite as was illustrated in FIGS. 1 and 2 wherein any said program (e.g. (1/10) (1/12) (1/17) (1/17a)) relating to the network layer, used by the process-management computer (e.g. (1/9)) or by the computer (e.g. (1/11)) embodying a search space organizational method, or by the distributed asynchronous system (e.g. (1/15)) of process-modeling computers (e.g. (1/16) (1/16a)), and used for maintaining transactional access to data ensembles (4/1), includes in said data ensembles… a first plurality of correlated empirical data-sets (4/2) (4/2a) substantially derived from the process-control machines (e.g. (2/3)].
Bluck, Hickey, Stippler and Goldman are analogous art.  They relate to fermentation control systems and Bluck and Goldman relate to modeling such systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above computer controlled brewing system, as taught by the combination of Bluck, Hickey and Stippler, by incorporating the above limitations, as taught by Goldman.
One of ordinary skill in the art would have been motivated to do this modification in order to provide a larger dataset thus improving statistical data or to account for variation between machines.
Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bluck, Hickey and Stippler and further in view of Francia U.S. Patent Publication No. 20030097937 (hereinafter Francia).
Regarding claim 14, the combination of Bluck, Hickey and Stippler teaches all the limitations of the base claims as outlined above.  
Further, Bluck teaches said first measured parameter relating to temperature [031-0032, Fig. 2 — common parameters used to control the fermentation process include the dissolved oxygen content in the initial wort fed to the fermentation vessel, and the fermentation time, temperature, and pressure … The resulting "brewing program" or "brewing recipe" may be used to control the final content of the brewed composition — brewing steps shown in Fig. 2; 0057-0060 — At step 504, the concentration of at least one substrate in a fermentation composition may be determined at a first time. The concentration may be determined using any of the methods and/or techniques described herein… the control system may receive measurements of fermentation process variables via a network providing communications throughout the plant and/or process, for example from sensors coupled to various components in the process plant; 0060 — a process controller may vary the amount of heat or cooling fluid supplied to the fermentation process to control the fermentation temperature].
But the combination of Bluck, Hickey and Stippler fails to clearly specify a parameter being a rate of change for temperature.
However, Francia teaches a parameter being a rate of change for temperature [0048 — the control and monitoring unit is preferably designed to permit the operator to set a gradient for change in temperature between the current value and the desired final value over times which can be preset or selected by the operator, varying the value of the temperature required (set point) over time in accordance with a curve which is predetermined or which can be defined by the operator].
Bluck, Hickey, Stippler and Francia are analogous art.  They relate to fermentation control systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute the known rate of change of temperature for a known temperature parameter in the above computer controlled brewing system, as taught by the combination of Bluck, Hickey and Stippler, for the predictable result of a computer controlled brewing system with rate of change temperature control.
Regarding claim 15, the combination of Bluck, Hickey, Stippler and Francia teaches all the limitations of the base claims as outlined above.  
Further, Bluck teaches said difference indicating an incorrect configuration of said computer controlled brewing system [0054-0057 — At step 506, the concentration of at least one component of the fermentation composition may be predicted at a second time, which is any time after the first time, using the first principles model. At step 508, a control system may adjust an operating parameter of the fermentation process when the predicted concentration varies from a target concentration by more than a predetermined threshold (indicating an incorrect initial configuration); 0047 — The model then may be tuned by recalculating the constants using a new regression analysis based on the newly obtained data, alone or in combination with previously measured data. The tuning of the model may increase the accuracy of the simulation if any of the constants vary with fermentation time. In an embodiment, the tuning of the parameters may be a periodic process in which the model is tuned followed by predicting new values at a later time. The newly predicted results may be compared to another sample and retuned as necessary; 0053 — At step 310, the first principles model may be tuned (indicating incorrect initial configuration of the system) based on the second concentration determination. In an embodiment, tuning may comprise regressing at least one parameter of the first principles model].
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bartee et al. U.S. Patent Publication No. 20120003623, which discloses a batch control system using a parametric hybrid model.
Broderick U.S. Patent Publication No. 20090285971, which discloses a mash/lauter tun system.

Note that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119